DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 10-17 are pending in this application and were examined on their merits.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.





Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10, 12, 13, 14, 16 and 17 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Breese et al. (US 2006/0177641 A1) in view of Chen et al. (US 2010/0055276 A1), both of record.

Breese et al. teaches a multilayer film comprising:
an outer surface layer of MDPE (medium density polyethylene) having a density of within the range of 0.930-0.940 g/cm3, a base material of LLDPE (linear low density polyethylene) having a density of 0.865-0.925 g/cm3 (containing the claimed range), and an inner surface layer of MDPE (medium density polyethylene) having a density of within the range of 0.930-0.940 g/cm3 and not comprising an anti-blocking agent, slipping agent or lubricant;
and wherein the MDPE layer is adhered to the base layer (an inherent property of the LLDPE resin, see Specification, Pg. 2, Paragraph [0034]);
wherein the MDPE/LLDPE has applicability as a food packaging film (Pg. 1, Paragraph [0003]);


and wherein the film has a thickness of about 0.1 millimeter (100 µm) to about 1 millimeter (1000 µm), reading on Claims 10 in part, 13 and 14.

Breese et al. did not teach a method wherein cells are cultured in a cell culture container comprising the multilayer film,
or an outer layer consisting essentially of the polyethylene-based resin having a density of 0.886 g/cm3 to 0.924 g/cm3 and the inner layer consisting essentially of the polyethylene-based resin having a density of 0.896 g/cm3 to 0.924 g/cm3, as required by Claim 10;
wherein the culturing is performed in a closed cell culture container, as required by Claim 16;
or wherein the cell culture container is a bag, as required by Claim 17.

With regard to the transitional phrase “consisting essentially of” in Claim 10, the Examiner does not note a clear indication in the Specification or claims of what the basic and novel characteristics of the invention are.  




For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.")

Chen et al. teaches that that multilayer films may be used to store actively respiring biological material, such as pickled or fermented foods (Pg. 1, Paragraph [0016]).

It would have been obvious to those of ordinary skill in the art before the instant invention to use a bag constructed the food packaging applicable multilayer film of Breese et al. as a closed container to store actively respiring food (therefore containing/culturing active cells/microbes) because this is no more than the application of a known technique (multilayer film food packaging bag) to a known method (storage/culture of actively respiring food in a multilayer film) ready for improvement to yield predictable results (storage of actively respiring food). 






The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results

Those of ordinary skill in the art at the time of the instant invention would have been motivated to make this modification because Breese et al. teaches that the multilayer film has advantages over current polyethylene films in terms of modulus, yield strength and break strength, resulting in improved bags thereof.  Further, those of ordinary skill in the art would have recognized that a closed bag culture container would be desirable in order to prevent contamination of the cultured food by non-desired microbes.  There would have been a reasonable expectation of success because both references are reasonably drawn to the same field of endeavor of multilayer films and the use thereof in food storage.




3 and an inner surface layer of MDPE (medium density polyethylene) having a density of within the range of 0.930-0.940 g/cm3 of the Breese et al. reference is sufficiently close to the claimed range of outer layer consisting essentially of the polyethylene-based resin has a density of 0.886 g/cm3 to 0.924 g/cm3 and the inner layer consisting essentially of the polyethylene-based resin has a density of 0.896 g/cm3 to 0.924 g/cm3, so as to render the claim prima facie obvious (the difference being only 0.006 g/cm3).  The MPEP states:
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)

With regard to the limitation of Claim 10, that the multilayer film have an oxygen permeability of 750 ml•mm/m2•atm or more measured at 37 °C and 80% Relative Humidity (RH) and Claim 12, that the multilayer film has a carbon dioxide permeability of 2100 ml•mm/m2•atm or more measured at 37 °C and 80% Relative Humidity (RH), these appear to be characteristic properties/features of the multilayer film.   As the multilayer film of the cited prior art is compositionally and structurally the same as that of the claimed film, it should have the same characteristics and properties. The MPEP states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

Response to Arguments

Applicant's arguments filed 10/14/2020 have been fully considered but they are not persuasive.

The Applicant argues that Chen et al. is drawn to multilayer structures comprising “intelligent” polymers having variable gas permeabilities responsive to changes in environmental relative humidity and/or temperature, wherein the structure comprises at least two layers wherein the first layer comprises a humidity-dependent composition and the second layer comprises a cyrstallizable polymer but does not disclose the second layer is polyethylene (Remarks, Pg. 5, Lines 16-21 and Pg. 6, Lines 1-2).

  This is not found to be persuasive for the following reasons, Chen et al. was not cited for any teaching related to the composition of its multilayer structures but solely for its general teaching that multilayer films may be used to store actively respiring biological material, such as pickled or fermented foods.  As discussed above, and in the prior action, Breese et al. teaches a multilayer film wherein the second layer is polyethylene which has applicability as a food packaging film.  
et al. for the purpose of storing actively respiring biological material, such as pickled or fermented foods, as taught by Chen et al. above.

The Applicant alleges that Breese et al. discloses a multilayer film made of polyethylene layers and an annealing step of the multilayer film at a preferable temperature of about 100-125 ºC, suggestive of a melting point of about 105-132 ºC.   Applicant concludes that as Chen et al. teaches a crystallizable polymer with a melting point of about 0-40 ºC, the ordinary artisan would have recognized that the polyethylene film of Breese et al. would not meet the requirement of being a “crystallizable polymer” and would allegedly therefore be unsuitable for storing actively respiring biological material (Remarks, Pg. 6, Lines 3-15).

In response to Applicant's argument that the ordinary artisan would have recognized that the polyethylene film of Breese et al. would not meet the requirement of being a “crystallizable polymer” and would allegedly therefore be unsuitable for storing actively respiring biological material  the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
et al. was not cited for any teaching related to the composition of its multilayer structures but solely for its general teaching that multilayer films may be used to store actively respiring biological material, such as pickled or fermented foods.  As discussed above, and in the prior action, Breese et al. teaches a multilayer film wherein the second layer is polyethylene which has general applicability as a food packaging film.  Thus, the ordinary artisan would have found it obvious to apply the food packing film composition of Breese et al. for the purpose of storing actively respiring biological material, such as pickled or fermented foods, as taught by Chen et al. above.

The Applicant argues that the ordinary artisan would not have been motivated to combine the teachings of Breese et al. and Chen et al. by using a bag constructed from the multilayer film of Breese et al. for the purpose of storing actively respiring biological material because the film of Breese et al. does not contain a “cystallizable polymer” as taught by Chen et al. and allegedly could not be used for that purpose (Remarks, Pg. 6, Lines 16-20),

This is not found to be persuasive for the following reasons, as discussed above, Chen et al. was not cited for any teaching related to the composition of its multilayer structures but solely for its general teaching that multilayer films may be used to store actively respiring biological material, such as pickled or fermented foods.  

et al. teaches a multilayer film wherein the second layer is polyethylene which has general applicability as a food packaging film.  Thus, the ordinary artisan would have found it obvious to apply the general food packing film composition of Breese et al. for the specific purpose of storing actively respiring biological food material, such as pickled or fermented foods, as taught by Chen et al. above.  Thus, the ordinary artisan would have found motivation to utilize the food storage composition of Breese et al. for the specific storage of actively respiring biological food material because doing so would effectively store/culture actively respiring food comprising living cells under controlled conditions to preserve the viability of said actively respiring food.

The Applicant argues that even if Breese et al. and Chen et al. were combined to store actively respiring material, the gas permeability of the film would be expected to be inferior as it contains high or medium density polyethylene, noting the high gas permeability of the claimed polyethylene films.  Applicant concludes that this would render the prior art unsatisfactory for the purpose of storing an actively respiring biological material (Remarks, Pg. 7, Lines 1-6).

This is not found to be persuasive for the following reasons, reason for combining the teaching of Breese et al. and Chan et al. were discussed above.  The polyethylene materials of Breese et al. are so close to the density of the claimed polyethylene materials as to render them prima facie obvious.  


The Applicant notes that Claim 10 has been amended to recite the density limitations previously found in Claim 18, and that Breese et al. dos not teach these limitations (Remarks, Pg. 7, Lines 11-20 and Pg. 8, Lines 1-11).

This is not found to be persuasive for the reasoning provided in the above obviousness-type rejection which addresses this amendment.

 The Applicant argues that Claim 10 also requires the polyethylene base layer have a density of 0.87 to 0.90 g/cm3…wherein the density of the base material is less than the density of the inner and outer layer”.  Applicant notes that this feature prevents blocking and does not inhibit gas permeability (Remarks, Pg. 8, Lines 12-20).

 This is not found to be persuasive for the following reasons, as discussed above and in the prior action, Breese et al. teaches a multilayer film wherein the density of the base material is less than the density of the inner and outer layer.  



this feature prevents blocking and does not inhibit gas permeability, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

The Applicant argues that Breese et al. teaches a multilayer film which must have at least one layer of LLDPE and at least one layer of HDPE or MDPE and based on the density ranges taught by the reference the film of Claim 10 does not comprise MDPE or HDPE and does not recognize the effect of achieving gas permeability by using the claimed layers (Remarks, Pg. 9, Lines 1-6).

This is not found to be persuasive for the following reasons, as discussed above and in the prior action, Breese et al. teaches a multilayer film comprising:  an outer surface layer of MDPE (medium density polyethylene) having a density of within the range of 0.930-0.940 g/cm3, a base material of LLDPE (linear low density polyethylene) having a density of 0.865-0.925 g/cm3 (containing the claimed range), and an inner surface layer of MDPE (medium density polyethylene) having a density of within the range of 0.930-0.940 g/cm3. 



3 and an inner surface layer of MDPE (medium density polyethylene) having a density of within the range of 0.930-0.940 g/cm3 of the Breese et al. reference is sufficiently close to the claimed range of outer layer consisting essentially of the polyethylene-based resin has a density of 0.886 g/cm3 to 0.924 g/cm3 and the inner layer consisting essentially of the polyethylene-based resin has a density of 0.896 g/cm3 to 0.924 g/cm3, so as to render the claim prima facie obvious (the difference being only 0.006 g/cm3).  The MPEP states:
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)

In response to Applicant's argument that the claimed multilayer film achieves gas permeability, the combined prior art teaches a multilayer film which is compositionally and structurally the same as the claimed multilayer film.  Therefore, it must have the same properties and characteristics of the claimed film, barring any evidence to the contrary.




s 10, 11, 12, 13, 14, 16, 17 and 17 are newly rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Breese et al. (US 2006/0177641 A1) in view of Chen et al. (US 2010/0055276 A1), as applied to claims 10, 12, 13, 14, 16 and 17 above, and further in view of Farley et al. (US 2003/0213938 A1), all of record.

The teachings of Breese et al. and Chen et al. were discussed above.

Neither reference taught a multilayer film wherein the thickness of the base material relative to the thickness of the multilayer film is 60% or more, as required by Claim 11.

Farley et al. teaches a multilayer film formed of polyethylene resin wherein the thickness of the base material relative to the thickness of the multilayer film is 60% (A/B/A is 20/60/20) (Pgs. 12-13, Paragraph [0179]).

It would have been obvious to those of ordinary skill in the art before the instant invention to modify the closed multilayer polyethylene cell culture container of Breese et al. and Chen et al. to utilize a multilayer polyethylene film in which the thickness of the base material relative to the thickness of the multilayer film is 60% as taught by Farley et al. because the prior art teaches that this is a suitable proportionality of a three-layer polyethylene film.  Further, a difference in proportionality between the prior art and the claimed invention is not an indicia of non-obviousness.  

In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

There would have been a reasonable expectation of success in making this modification because both the Breese et al. reference and the Farley et al. reference are reasonably drawn to the same field of endeavor, that is, 3-layer polyethylene films.

Response to Arguments

Applicant's arguments filed 10/14/2020 have been fully considered but they are not persuasive. 

The Examiner notes that the Applicant did not specifically address the above rejection in the filed response.  Therefore, the arguments with regard to Breese et al. in view of Chan et al. were addressed above and not further addressed here.

Claims 10, 12, 13, 14, 15, 16 and 17 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Breese et al. (US 2006/0177641 A1) in view of Chen et al. (US 2010/0055276 A1), as applied to claims 10, 12, 13, 14, 16 and 17 above, and further in view of Kodera et al. (US 4,396,582), all of record.

et al. and Chen et al. were discussed above.

Neither of the above references taught a method wherein the polyethylene resins are sterilized by radiation, as required by Claim 15.

Kodera et al. teaches a method wherein a food packaging film comprising polyethylene is sterilized by ultraviolet radiation (Column 3, Lines 12-22 and 42-48).

It would have been obvious to those of ordinary skill in the art before the instant invention to modify the closed multilayer polyethylene cell culture container of Breese et al. and Chen et al. to utilize a sterilization by UV radiation as taught by Kodera et al. because this would provide a sterile container in which to store/culture actively respiring foods.  Those of ordinary skill in the art would have recognized that a sterilized bag/ culture container would be desirable in order to prevent contamination of the cultured food by non-desired microbes.  There would have been a reasonable expectation of success because all of references are reasonably drawn to the same field of endeavor of polyethylene films and the use thereof in food storage.

Response to Arguments

Applicant's arguments filed 10/14/2020 have been fully considered but they are not persuasive. 
et al. in view of Chan et al. were addressed above and not further addressed here.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        02/22/2021